     Case 2:18-cv-00396-WHA-SRW Document 22 Filed 08/23/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

JEREMY DIONNE SMILEY,                   )
                                        )
               Petitioner,              )
                                        )
v.                                      ) CIVIL ACTION NO. 2:18-cv-396-WHA
                                        ) (wo)
UNITED STATES OF AMERICA,               )
                                        )
               Respondent.              )


                                FINAL JUDGMENT

      In accordance with the Memorandum Opinion and Order entered in this case

on this day,

      Final Judgment is entered in favor of the Respondent and against the

Petitioner, and this case is DISMISSED with prejudice.

      The Clerk of the Court is DIRECTED to enter this document on the civil

docket as a final judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

      No costs are taxed.


      Done this 23rd day of August, 2021.

                                /s/ W. Harold Albritton
                                W. HAROLD ALBRITTON
                                SENIOR UNITED STATES DISTRICT JUDGE
